 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 1 of 16

RECEIVED
SDNY PRO SE OFFICE November 2, 2020
2020 HOY - PH 3:05

Honorable Stewart D. Aaron, magistrate
U.S. District Court
U.S. Courthouse
40 Foley Square
New York, NY 10007

SUBJ: CIVIL CASE #: 1:18-CV-08653-VEC |
|

Judge Aaron:

1. The Defendant’s most recent tardy pleading (filed 10/30/2020, Docket no. 161) contains
statements that justify two additional causes of action in this lawsuit and the referral of the
Defendant to the U.S. Attorney for possible investigation of his perjurious statements. In the
interest of judicial economy please find attached three (3) exhibits which justify this request.

2. Perjury. In the Defendant’s pleading (Dkt. 161) he has sworn under the penalties of
perjury pursuant to New York C.P.L.R. 3020. See cover page signature of 10/29/2020 (Dkt.
161). The pleading states (in relevant part):

« “Defendant has never met or spoken of Plaintiff prior to Plaintiff making himself

known to Defendant via the publication of a threatening video on or around June
15, 20017. Pg. 2. (Dkt. 161).

3. As indicated in Exhibit One, the Defendant spoke with his side-kick George Webb about
his brother (the undersigned) for approximately five (5) minutes on a June 13", 2017 podcast
(two days before the Defendant claims he “first heard about” the undersigned). At time-mark
17:21 the Defendant states, “your brother who maybe isn’t playing with a full deck of cards.”
This was the Defendant’s first public expression of personal animus directed at the undersigned
for a perceived mental disability.

. 4, As indicated in Exhibit Two, while “on the air” in a “live” environment the Defendant
publicly searched the Internet for references to “David Sweigert”, as seen in a video podcast
posted June 14, 2017 (one day prior to the time when the Defendant “first heard” of the
undersigned. Again, approximately five (5) minutes of discussion is devoted to the undersigned.
In fact, at time mark 23:02 the Defendant points to David Sweigert on screen. The Defendant
seeks confirmation from the audience about the person pictured (Defendant pointing).

 

5. Interestingly, the video cited in Exhibit Two was responsible for the closure of the Port
of Charleston, South Carolina in what is known as the “dirty bomb hoax”. Defendant clearly had
knowledge as to the identity of the undersigned, George Webb’s brother on 06/14/2017.

I SWEIGERT vs. GOODMAN 1:18-CV-08653-VEC
 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 2 of 16

6. New York State Civil Rights Law §79-n. It is clear from the video cited in Exhibit

One that the Defendant singled out the undersigned as someone with a mental disability (“full
deck of cards”). Ever since that first publication (06/13/2017), the Defendant has continued his
public smearing campaign to damage the Plaintiff’s property interest in a good reputation, career,
character, and professional history.

7. Exhibit Three contains a small sampling of nearly a dozen e-mail messages sent to
Plaintiff by the Defendant. The Defendant focuses on the perceived mental disability of the
undersigned. For example: .

e¢ Mental illness is a terrible thing.

¢ Mental illness is a serious matter, you need to seek help

e and very likely criminally insane

8. Dozens of video podcasts distributed by the Defendant about the undersigned since
06/13/2017 push the idea that the undersigned has a mental disability. In fact, as pointed out in
the pictorial campaign of the crashed helicopter in Nicaragua with the undersigned’s likeness, the
Defendant has attempted to exploit a perceived mental condition. As stated in Exhibit 3:

e It’s awesome that I now know how to push your buttons

9. The Defendant’s latest pleading (Dkt. 161) is filled with innumerable mental health slurs.
The Defendant’s pleading only crystalizes the Defendant’s personal animus for the Plaintiff
based on a perceived mental disability in violation of New York State Civil Rights Law §79-n
(statute of limitations five (5) years). The pro se Plaintiff should be permitted to bring a
supplemental complaint containing allegations of the Defendant’s prohibited conduct in this area.

10. Malicious Prosecution. The Defendant admits in his pleading papers (Dkt- 161) that he
sought intervention by the 10 precinct of the New York Police Department (N.Y.P.D.) against
the undersigned for an apparent blog post. Besides the common law tort of malicious
prosecution, such conduct represents a prohibited act of summoning a police officer without
reason to suspect a violation of penal law (see New York State Civil Rights Law §79-n).

11. This is the second time the Defendant has admitted to contacting the N.Y.P.D. to file
dubious charges against the Plaintiff. As there is no potential penal code charge presenied in the
pleading papers (Dkt. 161), the reader must assume that the Defendant had no supporting
rationale to report the undersigned — except to continue expressing his persona animus towards
the Plaintiff for his perceived mental disability. This conduct is prohibited under §79-n.

12. Summary. The Plaintiff seeks relief in the form of the Court’s approval to file a
supplemental complaint that presents the formal allegations of violations of New York State
Civil Rights Law §79-n and a cause of action for malicious prosecution.

2 SWEIGERT vs. GOODMAN 1:18-CV-08653-VEC

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 3 of 16

Signed this

L

day of November, 2020.

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

DG. Say

3 SWEIGERT vs. GOODMAN 1:18-CV-08653-VEC

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 4 of 16

CERTIFICATE OF SERVICE

A true copy of this letter motion has been sent via First Class mail to:

Jason Goodman, CEO
Multi-media System Design, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

PRO SE INTAKE, Room 200
USS. District Court

500 Pearl Street

New York, New York 10007-1312

Signed this” day of November 2020.

D. G. SWEIGERT, C/0
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

D. Saat

4 SWEIGERT vs. GOODMAN 1:18-CV-08653-VEC

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 5 of 16

EXHIBITS

The attached exhibits represent true and accurate copies of screen shots taken of video podcasts
and e-mail messages initiated by the Defendant.

Signed this z day of November 2020.

D, G. SWEIGERT, C/O :
GENERAL DELIVERY |

ROUGH AND READY, CA 95975 i
Spoliation-notice@mailbox.org

|

D Say

5 SWEIGERT vs. GOODMAN 1:18-CV-08653-VEC
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 6 of 16 |

EXHIBIT ONE

 

Live From the Capitol Building
8,864 views
‘Streamed live on June 13, 2017 |

https://www.youtube.com/watch?v=0yF5a6 Wmecw

 

 

Live From the Capito{ Building Up next: A
“8,864 views.» Streamed live on dun 13,2017 ij 5 les ot SHARE = SAVE a ALYSSA MASTROI
- GROWING UP ANC

iL SWEIGERT V. GOODMAN
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 7 of 16

 

Live From the Capitol Building

“i daa sacar an iaviosiay bus ma awe non.
* Jason Goodman
@ 117K subscribers _ SUBSCRIBED =f

2 SWEIGERT V. GOODMAN

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 8 of 16

EXHIBT TWO

Clear and Present Danger (Calm Before the Storm?) #maerskmemphis
90,501 views
«Streamed live on June 14, 2017

https://www.youtube.com/watch?v=ekr5 cw2 WAbU&t=1681s

 

Clear and Present Danger (Calm Before-the Storm?) #maerskmemphis

Up next AL
90,501 views + StreAmed live on Jun 14, 2017 i722 2a SHARE Sy SAVE ue) Atysca aasinom

I SWEIGERT V. GOODMAN

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 9 of 16

 

‘lear and Present Danger (Caim Before the Storm?) #maerskmemphis
90,501 views - Strearned Ifve afi Jun 14, 2017 ij 792 «lea SHAE

2 SWEIGERT V. GOODMAN

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 10 of 16

 

Clear and Present Danger (Calm Before the Storm?) #maerskmemphis.
20,507 ylews + Streamed live on Jun 14, 2017 ii 72 ls mf SHAE

 

3 SWEIGERT V. GOODMAN

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 11 of 16

 

Ciearand Present Danger (Calm Before the Storm?) #maerskmemiphis Up nex!

90,501 views + Streamed live on Jun 14: 2017 iM 752 «Mil 2410 SHARE. = SAVE a. P|

 

4 SWEIGERT V. GOODMAN

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 12 of 16

EXHIBIT THREE

E-mail message 11/29/2017
Hi Dave,

Thanks for all this evidence you are generating with regard to your ongoing per se libel. It’s
awesome that I now know how to push your buttons. Mental illness is a terrible thing. You
really should be confined for your own safety and that of others. I’m sure the court will enjoy
the videos in which you make death threats against me.

{emphasis added]
Jason Goodman: <truthf.crowdsourcethetruth.crg> 1129/2017 7:27 PM ott
Te Spoliation Notice
Reply Replyall Forward Oelete =

“Hi Dave,

Thanks for al this evidence you are generating with Fegard to your ongaing per se:libiel, [t's awesome that low Raiow
how to push your buttons, Mental iliness'is a terrible thing:- You really should be confined for your own safety and that of

others. ['m sure the court will enjoy the videos in which you midke death threats against rrie.

“On Nov 29, 2017, at 1:16 PM, Spoliation Notice <spoliation-noticé Dmailbox.org> wrote:

 

I SWEIGERT V. GOODMAN

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 13 of 16

E-mail message of 3/30/2018

Mr. David George Sweigert,

Mental illness is a serious matter, you need to seek help. You are hurting yourself by
generating a growing collection of evidence that indicates very strongly that you are engaged in
an organized criminal harassment campaign against me personally as well as other serious
potentially criminal offenses. Every person you have CC’d on this message fully realizes that no
actual lawyer would send anonymous messages from the “Evidence Collection” department and
the messages themselves represent harassment as I have instructed you to terminate
communications with me.

I have submitted my evidence against you to the NY FBI field office and anticipate they will
contact you soon. If you’d like to challenge me in civil court, I invite you to file your
complaint. It will merely save me the filmg fees when I counter sue you for the well
documented slander and defamation campaign you have been waging which includes per se libel
among other civil torts and potential criminal actions on your part.

You are making matters far worse for yourself every day. My friendly advice is that you cease
and desist and discontinue your harassment and / or any mention of me or my company moving

forward.

Jason Goodman

{emphasis added]

2 SWEIGERT V. GOODMAN

 

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 14 of 16

I Jason. Goodman:<truth@crowdsourcethetruth.org> 5y30/2018 436 PM 4

Ta Spoliation Notice ‘Copy corinadavis@redbubblecom and 3 others
Reply Reply ail Forward Delete =

Mr. David Georgd Sweigert,

Mental illness is @.sertous matter, you need to seek-help. Youare ‘hurting yourself by -generating-a. growing collection of
sevidence'that indicates very strongly that you are engaged in‘an organized criminal harassment campaign against me’
personally'as well as: other serious potentially criminal offenses. Every person you have GC'd on this message fully
realizes that noactual lawyer would send ‘anonymous:mestages fram the "Evidence Collection” department aind the
méssatjes themselves represent harastmentas.l have instructed you to tetminate commamications with me,

Thave submitted my evidenre against you to the NY FBI field office and antitipate they will contact youscon: {Pyou'd
like'to challenge me in civil ourt, | invite you to-file your complaint, It will merely save me the filing fees when | counter.
“sue you for the well documented slarider and defamation campaign you have been waging which includes, per se fibel
‘among other civil torts:and potential criminal actions on your part. |

You are making matters far worse-for yourself every day. My frienciby advice is that you cease and desist and discontinue
your harassment and / or any mention‘of me or my company moving forward; =”

Jason Goodman

[emphasis added]

3 SWEIGERT V. GOODMAN

 
 

Case 1:18-cv-08653-VEC-SDA Document 163 Filed 11/04/20 Page 15 of 16

E-mail message of 6/30/2018

Hire a process server Dave. While you are doing that, you should know I will do my very best to
see you prosecuted for harassment, cyber bullying and whatever else the law will allow. You are
a menace to the public, a danger to yourself and others, a disgrace to the military (if in fact you
ever served, where is that DD214?) and very likely criminally insane. Your email below
constitutes continued harassment. You have been instructed not to contact me or publicly speak
about me. You have submitted false statements to the Federal Court.

[emphasis added]

} Jason Goodman <truth@crowdsourcethetruth.org> 6/20/2018 AIG PM oe A K
To Dave Acton Copy Spoliation Notice. and 10 others :

Reply Reply all Forward Delete =

Hire a process server Dave. While you are doing that, you shautd know | will de: my very best to see
you prosecuted far haréssment; cyber bullying and whatever else the law will allow, You are 5 fenace
tothe public; a dariger to yourself and others, 2 disgrace ta the military (if in fact you ever served,
where is. that DD2147) arid very likely criramally insane. Your enyail below constitutes continued
hardssment. You have been instructed not to contact me or publichy speak about rie. You have
submitted fake statements ta the Federal’ Court:

4 SWEIGERT V. GOODMAN

 

 
 

 

4 8-cv-08653-VEC-SDA Document-163 -Filed-11/04/20 Page 16 0f16 _

LLL “AB [EJBPs) JO UOREIOIA Beq Aew sesnsiy

UBWIG]YS gELORELUAIUY] EW) AOC Pur gIEW Ajoug Bulpues UI an Joy f\ej0s paplacid si pus yeqndg Feysog 'S'N Ol jo Ayedoud ay; s) Bulbey

“paruesar SIUBU Ily {0Z0z AeW ‘eoMveg [FISOd "S' @ APG “@[eSeL 10) 10U S| @Beyoed g7

| €000)

CLET-LOOOT HAO A MON] YIOA Man
ADS [ea 00S

1MN0-) JILOSIG “SN

0074 “ADTAAO AS Od

 

oa fy

Pye

Bf

OS '

a fL. 2 | 4O'XOG/iDUz 99OU-UGHDITO S
Oe SL656 FD‘
z 2 7 D AGVAY aQNF HDN0N
a s UTALTAC TFYINAD

OD “LYTDIAMS “9G

 

 

 

0200 AWW St bd3 FLOOOOFO000Sd

A

eed en — GYNSNI # GAMOVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LHSISM ANV @ 3LVH St

AdOTAANS 3LVY LVI

94} 9eS SUOISNIOXS sue] HulpyeGe, sleyep JO “Swie}! Ue YEO JeAOD OU Soop oun:

LIC tc ¥S QO a et> "eaBe9a09 Jo SUOTTE HUN] pus Auiqeyexe 40} woo'sdsn’ad//:day ye jenueyy [ey |EuClewe}Ly 98
2 gt : ‘ ‘woo'sdstredjj:dyy ye yenuey [rey] o1seu

oro spawinbas ‘S] UNO} UOEIE[Dap SWOIsNo B ‘AjjeucIeuse}U! posn usu),
- | 7 «x SOUBINSU! [BEUOHEUJO}UT POY Wr

"SUOTEUISEp peuoneusezul Auew PUB SHSeWOp JO} pepnjou! .bunjoel, Sd
(Ajdde SUO!]OL}se,) eoueunsul JO OS$ 0} dn apnjoul syuswidiys ONSaWOPp yso}/

“9SN OHSEWOp 10} payioeds ayep Alsaljop poyoedx-

TVA ® JDIAUAS TWLSOd
oALIWYOIUd SALVLS GALINN

 

 

 
